American Funds Target Date Retirement Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary January 5, 2012 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Target Date Retirement Series File No. 333-138648 and No. 811-21981 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 30, 2011 of Registrant’s Post-Effective Amendment No. 9 under the Securities Act of 1933 and Amendment No.11 under the Investment Company Act of 1940. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka
